United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-2194
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              David Byron Thompson

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                 for the Western District of Arkansas - Harrison
                                 ____________

                          Submitted: November 27, 2017
                            Filed: December 1, 2017
                                 [Unpublished]
                                 ____________

Before SHEPHERD, MURPHY, and KELLY, Circuit Judges.
                          ____________

PER CURIAM.

      Federal prisoner David Thompson appeals after the district court1 denied his
Federal Rule of Criminal Procedure 41(g) motion seeking the return of property.

      1
       The Honorable P. K. Holmes, III, Chief Judge for the United States District
Court for the Western District of Arkansas.
After careful review of the record, we conclude that Thompson’s Rule 41(g) motion--
which he concedes sought the same property as he requested in a prior Rule 41(g)
motion--was barred by res judicata. See Rutherford v. Kessel, 560 F.3d 874, 877 (8th
Cir. 2009) (elements of res judicata); Followell v. United States, 532 F.3d 707, 708
(8th Cir. 2008) (res judicata precludes relitigation of claim on grounds that were
raised or could have been raised in prior action). Accordingly, we affirm. See 8th
Cir. R. 47B.
                        ______________________________




                                        -2-